Case 3:21-mc-80195-KAW Document 1-1 Filed 08/16/21 Page 1 of 3
Case 3:21-mc-80195-KAW Document 1-1 Filed 08/16/21 Page 2 of 3
                        Case 3:21-mc-80195-KAW Document 1-1 Filed 08/16/21 Page 3 of 3

    Youtube,LLC

    Page3 of 3
    Exhibit A.

                                                                                                                                                YouTube Channel/User
       Title of Original Work     Author of Original Work        Original Work          Infringing Work        Title of Infringing Work
                                                                                                                                          (Name/ Profile Page on YouTube.com)

                                MADHOUSE Inc.               http://www.madhouse.co. https://www.youtube.com/                        ...             https://www.youtube.com/channel
                                                            jp/works/2006-          watch?v=5IAoEQS2mRo                                             /UCtqW7IYqfslBnZgCyUXrlrw
1                                                           2005/works_movie_paprik
                                                            a.html

                                MADHOUSE Inc.               http://www.madhouse.co. https://www.youtube.com/                                        https://www.youtube.com/channel
                                                            jp/works/1999-          watch?v=h3cu-JVL4dM                                             /UCH2yscvkKbmSfILFK6vGYxA
2                                                           1997/works_movie_perfec
                                                            tblue.html




                                                                                     EXHIBIT A
